DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on October 22, 2021 has been entered.  Claim(s) 18, 24, 33 and 35 has/have been canceled.  Claim(s) 36 has/have been added.  Therefore, claim(s) 19-23, 25-32, 34 and 36 are pending in the application.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, electronic components recited in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim(s) 19-23, 25, 26-32 and 34 is/are objected to because of the following informalities:  
With respect to claim 26, “the conductor track” and “the heat sink” recited in lines 24 and 26 of the claim, respectively, should read “the at least one conductor track” and “the at least one heat sink”.  Claim(s) 19-23 and 25 which either directly or indirectly depend from claim 26, and which inherit issues of claim 26 are objected to for similar reasons.
With respect to claim 27, as noted in the previous Office action, since a claim should be presented as a single statement with claim elements separated by a semicolon, all of the recited steps in lines 2-15 should begin with a lower case letter.  Claim(s) 28-32 and 34 which either directly or indirectly depend from claim 26, and which inherit issues of claim 27 are objected to for similar reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (US 2012/0168206, hereinafter “Sekine”) in view of Zhou et al. (US 2019/0112445, hereinafter “Zhou”).
Regarding claim 36, Sekine teaches in an annotated Fig. 46 (shown below) and related text an assembly comprising a substrate (1A, annotated Fig. 46 and ¶[0251]) and a carrier (1B, annotated Fig. 46 and ¶[0251]), wherein
 - the carrier (1B, annotated Fig. 46) comprises an electrically insulating base material (1B (1), annotated Fig. 46 and ¶[0098]), electrically conductive through-connections (2B, annotated Fig. 46 and ¶¶[0212] and [0252]-[0253]) and a thermal connection element (3B, annotated Fig. 46 and ¶[0252]); 
- the through-connections and the thermal connection element are each completely surrounded by the base material in lateral directions (annotated Fig. 46);
(annotated Fig. 46); 
- a metallization (31B, annotated Fig. 46 and ¶[0252]) is arranged on a second main surface of the carrier in the region of the thermal connection element and in the region of the through-connections (annotated Fig. 46);
- the substrate (1A, annotated Fig. 46) is arranged on a side of the metallization facing away from the base material (annotated Fig. 46); 
- the substrate (1A, annotated Fig. 46) comprises at least one conductor track (i.e. part of layer 32A under metallization layer 31B corresponding to through-connections 2B, annotated Fig. 46 and ¶[0251]) and at least one heat sink (i.e. part of 32A under metallization layer 31B corresponding to columnar heat sinks 3B, annotated Fig. 46 and ¶¶[0225] and [0251]-[0252]); 
- the metallization (i.e. part of 31B under 2B, annotated Fig. 46 and ¶¶[0251]-[0252]), which is arranged in the region of the through-connections, is in direct contact with the conductor track (annotated Fig. 46); and 
- the metallization (i.e. part of 31B under 3B, annotated Fig. 46 and ¶¶[0251]-[0252]), which is arranged in the region of the thermal connection element, is in direct contact with the heat sink (annotated Fig. 46).

[AltContent: textbox ((Annotated Figure))][AltContent: ][AltContent: textbox (conductor track)]
    PNG
    media_image1.png
    420
    686
    media_image1.png
    Greyscale


While Sekine teaches that the thermal connection element comprises a material having an excellent thermal conductivity and heat dissipation characteristics, including carbon nanotube dispersed in an aluminum matrix (¶¶[0107]-[0118]), Sekine does not explicitly teach that the thermal connection element comprises or consists of one of the following materials: aluminum nitride (AIN), polycrystalline or single crystal silicon carbide (SiC), a mixture with diamond powder in a matrix comprising copper, diamond or a mixture with carbon nanotubes (CNT) in a matrix comprising silver and thus is formed with a material having a thermal conductivity of at least 200 W/(m K).    5 
Zhou, in a similar field of endeavor, that materials made from carbon nanotubes in an aluminum matrix and silver matrix are equivalent highly thermal conductive materials (¶¶[0004], [0114] and [0116]).  Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a thermal conductive .

Allowable Subject Matter
Claim(s) 26 and 27 is/are objected to for the reasons articulated above in the “Claim Objections” section, but would be allowable if rewritten to overcome the above noted objections.   
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 26, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an assembly particularly characterized by a substrate comprising at least one conductor track and at least one heat sink arranged on a side of a metallization arranged on a main surface of the carrier according to claim 18, facing away from the base material, with the metallization arranged in the region of the through-connections being in direct contact with the conductor track of the substrate and the metallization arranged in the region of the thermal connection element being in direct contact with the heat sink as recited in claim 26 in combination with all other elements of the assembly recited in the claim.  The closest prior art of record to Sabathil et al. (US 2015/0235919) and Oniki et al. (US 2005/0133698) fails to teach or suggest the above claim elements in combination with all other limitations recited in the claim, and thus fails to teach all of the claim limitations.  Claim(s) 19-23 and 25 which either directly or indirectly depend from claim 26 and which include all of the limitations of claim 26 would be allowable for similar reasons.
Regarding claim 27, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for producing a carrier particularly characterized by the step of arranging (after step I) a substrate on a side of the metallization facing away from the base material, wherein the substrate comprises at least one conductor track and at least one heat sink wherein the metallization, which is arranged in the region of the through-connection, is brought into direct contact with the conductor track, and the metallization, which is arranged in the region of the thermal connection element, is brought into direct contact with the heat sink, as recited in claim 33 in combination with all other steps of the method for producing a carrier recited in the claim.  The closest prior art of record to Chang et al. (US 2012/0068218) and Oniki et al. (US 2005/0133698) fails to teach or suggest the above noted step in combination with all other method steps recited in the claim, and thus fails to teach all of the claim limitations. Claim(s) 28-32 and 34 which either directly or indirectly depend from claim 27 and which include all of the limitations of claim 27 would be allowable for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             

/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	1/14/2022